McCOY, P. J.
On 'the 27th of June, 1914, a written complaint was made and filed in the county court of Brown county by one McNutt, a private person, charging appellant Alfred Ward *416with the crime of contributory delinquency, committed as follows:
That at the s-aid time and place the said Alfred Ward * * * did willfully, unlawfully, and feloniously, -contribute to the delinquency of Ethel iShevlin, a child of the, age of 14 years, contrary to the form of the statute in such case made and provided.
On trial for said charge in .the county court the appellant, Ward, was convicted', and an appeal being taken to the circuit court, he -was, again convicted, and from such conviction he has appealed to this court, assigning as error that the trial court was' without jurisdiction to try said 'cause for the reason: First, that the complaint was signed by a private person, and not by the state’s attorney, or a probation officer as required by section 7 of chapter 275 of the session laws of 19094 and, second, that the complaint upon which defendant was convicted does not state facts sufficient to constitute a public offense as required by the Constitution and laws of Ais state. The Attorney General has filed no ’brief, but has filed a statement to- the effect that he is convinced, after careful consideration of the above assignments of error, that the same are well taken, and that the conviction of appellant cannot be sustained.
The judgment appealed from is therefore reversed.